Kane, J.
Appeal from a judgment of the County Court of St. Lawrence County (Rogers, J.), rendered May 22, 2006, convicting defendant upon her plea of guilty of the crime of assault in the first degree.
In satisfaction of a four-count indictment and other uncharged crimes related to the attempted murder of her former boyfriend, defendant pleaded guilty to one count of assault in the first degree. As part of the plea agreement, she waived her right to appeal. After County Court imposed the agreed-upon sentence, defendant appealed.
Considering defendant’s written waiver of appeal together with County Court’s colloquy during the plea proceeding, we find “that defendant knowingly, intelligently and voluntarily waived [her] right to appeal” (People v Ramos, 7 NY3d 737, 738 *1372[2006]; see People v Motz, 52 AD3d 1029, 1031 [2008], lv denied 11 NY3d 791 [2008]). Her other arguments are precluded by that valid waiver (see People v Hogabone, 49 AD3d 1027, 1028 [2008], lv denied 10 NY3d 935 [2008]).
Cardona, EJ., Peters, Lahtinen and Garry, JJ., concur. Ordered that the judgment is affirmed.